         Case 1:19-cr-00536-PKC Document 81
                                         80 Filed 12/10/20
                                                  12/08/20 Page 1 of 1
                                         U.S. Department of Justice
[Type text]
                                                       United States Attorney
                                                       Southern District of New York
                                                       The Silvio J. Mollo Building
                                                       One Saint Andrew’s Plaza
                                                       New York, New York 10007


                                                       December 8, 2020
BY ECF                                        The pretrial conference originally scheduled for
                                              December 16, 2020 is adjourned to February 16, 2021
The Honorable P. Kevin Castel                 at 2:00 p.m. in Courtroom 11D. Time is excluded under
United States District Judge                  the speedy trial act until 2/16/21 for the reasons set forth
Southern District of New York
                                              in the government’s letter of December 8, 2020.
Daniel Patrick Moynihan U.S. Courthouse
                                              SO ORDERED.
500 Pearl Street
New York, New York 10007                      Dated: 12/10/2020

       Re:     United States v. Rodriguez et al.
               S5 19 Cr. 536 (PKC)

Dear Judge Castel:

         The parties respectfully request that the Court adjourn the pretrial conference, which is
currently scheduled for December 16, 2020 at 4:00 p.m., to a date and time convenient to the Court in
February 2021. The parties request the adjournment to permit time for the defendants to review
discovery and, in light of the current suspension of in-person court proceedings in light of the COVID-
19 pandemic pursuant to the Standing Order dated November 30, 2020, to accommodate an in-person
pretrial conference.

      [ The Government respectfully requests that time be excluded through the rescheduled pretrial
conference, pursuant to the provisions of the Speedy Trial Act, 18 U.S.C. § 3161(h)(7)(A), to allow
the parties time to produce and review discovery and to engage in discussions regarding a potential
pretrial resolution of this matter. The Government respectfully submits that the proposed exclusion
would be in the interest of justice. The Government understands that defense counsel for all defendants
consent to this request. ]

                                                       Respectfully submitted,

                                                       AUDREY STRAUSS
                                                       Acting United States Attorney for
                                                       the Southern District of New York

                                                   By: _______________________
                                                       Juliana N. Murray
                                                       Assistant United States Attorney
                                                       (212) 637-2314

cc: All Counsel of Record (via ECF)
